

[Form of Restricted Stock Unit Agreement – Non-Extended Management Team Version
(2011 Performance Incentive Plan) Effective June 27, 2013]


INTERNATIONAL RECTIFIER CORPORATION
2011 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Participant Name:        As identified in notification from E*Trade


Number of Stock Units:
As identified in notification from E*Trade 1 



Vesting Schedule:
[One-third of the Stock Units subject to the Award will vest on each of the
first three anniversary dates of Award Date]1 



Award Date:
As identified in notification from E*Trade

______________________________________________________________________________
1 All share and unit numbers are subject to adjustment under the terms of the
Plan. The Stock Units are subject to acceleration and termination prior to
vesting as provided herein.


THIS AGREEMENT is among INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Corporation”), and the employee named above (the
“Participant”), an employee of the Corporation or one of its Subsidiaries, and
is delivered under the International Rectifier Corporation 2011 Performance
Incentive Plan (the “Plan”).
W I T N E S S E T H
WHEREAS, the Compensation and Stock Option Committee of the Board has approved,
and the Corporation has granted, effective as of the Award Date, to the
Participant a restricted stock unit award under the Plan (the “Stock Unit Award”
or “Award”), upon the terms and conditions set forth herein and in the Plan.
NOW THEREFORE, in consideration of services rendered by the Participant and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan. For purposes
of this Agreement, a “Stock Unit” means a non-voting unit of measurement which
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
Common Stock of the Corporation.
2.    Grant. Subject to the terms of this Agreement and the Plan, the
Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units set forth above. The Corporation acknowledges
that the consideration for the shares payable with respect to the Stock Units on
the terms set forth in this Agreement shall be the services rendered to the
Corporation and its Subsidiaries by the Participant prior to the applicable
vesting date, the fair value of which is not less than the par value per share
of the Corporation’s Common Stock.

1

--------------------------------------------------------------------------------



3.    Vesting. The Stock Units subject to the Award shall vest in installments
as set forth in the “Vesting Schedule” set forth above, subject to earlier
termination or acceleration and subject to adjustment as provided herein.
4.    Continuance of Employment Required. Except as otherwise provided herein,
the vesting schedule applicable to the Stock Units requires continued service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the award and the rights and benefits under this
Agreement. Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or service.
5.    Limitations on Rights Associated with Units.
The Participant shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Stock Units or any
shares of Common Stock issuable in respect of such Stock Units, until shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate evidencing
the shares.
6.    Restrictions on Transfer. Prior to the time the Stock Units are vested and
paid, neither the Stock Units comprising the Award nor any other rights of the
Participant under this Agreement or the Plan may be transferred, except as
expressly provided in Section 5.7 of the Plan. No specific exception to the
general transfer prohibitions set forth in Section 5.7 of the Plan has been
authorized by the Administrator.
7.    Timing and Manner of Payment with Respect to Stock Units. Stock Units
subject to this Agreement will be paid in an equivalent number of shares of
Common Stock promptly after (and in all events within two and one-half months
after) the vesting of such Stock Units in accordance with the terms hereof,
subject to adjustment as contemplated by Section 9. The Participant or other
person entitled under the Plan to receive the shares shall deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan.
8.    Effect of Termination of Employment or Change in Control.
(a)    Forfeiture after Certain Events. The Participant’s Stock Units shall be
extinguished to the extent such Stock Units have not become vested upon the date
the Participant is no longer employed by the Corporation or one of its
Subsidiaries, regardless of the reason for such termination of employment,
whether with or without cause, voluntarily or involuntarily; provided, however,
that if the Participant incurs a permanent and total disability (as determined
by the Corporation) or dies while employed by the Corporation or a Subsidiary,
then if the Stock Units subject to the Award are not then otherwise fully vested
the next scheduled vesting installment of such Stock Units shall become vested
upon such termination of employment and any remaining unvested Stock Units shall
be extinguished upon such termination.
(b)    Termination of Stock Units. If any Stock Units are extinguished
hereunder, such unvested, extinguished Stock Units, without payment of any
consideration by the Corporation or any Subsidiary, shall automatically
terminate and be cancelled without any other action by the Participant, or the
Participant’s beneficiary, as the case may be.

2

--------------------------------------------------------------------------------



(c)    Possible Acceleration Upon Change in Control. Notwithstanding any other
provision to the contrary contained herein or in the Plan, in the event the
Participant’s employment with the Corporation or a Subsidiary is terminated by
the Corporation or a Subsidiary other than for Cause (as defined below) upon or
any time during a Protected Period (as defined below), then any portion of the
Stock Units subject to the Award that have not previously vested or terminated
shall thereupon vest and shall be paid in accordance with Section 7.
For purposes of this Agreement, “Cause” means any one or more of the following
committed (or omitted) by the Participant: (i) conviction of, or guilty plea or
plea of nolo contendre to, a felony crime; (ii) gross misconduct that is
materially injurious to the Corporation and/or any of its Subsidiaries or
affiliates; (iii) repeated failure to follow the reasonable and lawful
directions of the Corporation after the Participant has received at least one
written warning from the Corporation; (iv) any willful and/or intentional
material violation of any written Corporation policy or procedure; or (v) a
material breach of any agreement to which the Participant is a party with the
Corporation or any of its Subsidiaries. Whether or not Cause exists in clauses
(ii) through (v) shall in each case be determined in good faith by the
Corporation. Notwithstanding the foregoing, the Participant shall not be deemed
to have been terminated for “Cause” under clauses (ii) through (v) unless and
until the Corporation shall provide the Participant with written notice
detailing why the Corporation believes a Cause event has occurred and specifying
the particulars thereof in detail. The Corporation shall also provide the
Participant with ten days after his/her receipt of such notice to cure the Cause
event(s) (if curable) and the opportunity, together with the Participant’s
counsel (if the Participant chooses to have counsel present at such meeting), to
be heard before the Board (or, in the Board’s discretion, the Administrator or
their delegates) during such ten day period. Nothing herein will limit the right
of the Participant to contest the validity or propriety of any such
determination.
The Administrator may accord the Participant a right to refuse any acceleration
pursuant to this Agreement, in such circumstances as the Administrator may
approve. For purposes of this Agreement, “Change in Control” has the meaning
assigned to such term in the Plan; [provided, however, that for purposes of this
Agreement, the percentages in paragraph (a) and in clause (2) of paragraph (c)
of such definition shall be fifty percent (50%) instead of thirty percent (30%).
For purposes of this Agreement, “Protected Period” means the two-year period
immediately following (and commencing on) a Change in Control.
9.    Adjustments in Case of Changes in Common Stock. Upon the occurrence of
certain events relating to the Corporation’s stock contemplated by Section 7.1
of the Plan (including, without limitation, an extraordinary cash dividend on
such stock), the Administrator shall make adjustments in accordance with such
section in the number of Stock Units then outstanding and the number and kind of
securities that may be issued in respect of the Award.
10.    Tax Withholding. Subject to Section 8.1 of the Plan, upon any
distribution of shares of Common Stock in respect of the Stock Units, the
Corporation shall automatically reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value (with the “fair market value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates. In the
event that the Corporation cannot

3

--------------------------------------------------------------------------------



legally satisfy such withholding obligations by such reduction of shares, or in
the event of a cash payment or any other withholding event in respect of the
Stock Units, the Corporation (or a Subsidiary) shall be entitled to require a
cash payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.
11.    Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office located
at 101 N. Sepulveda Boulevard, El Segundo, California 90245, to the attention of
the Assistant Secretary and to the Participant at the address given beneath the
Participant’s signature hereto, or at such other address as either party may
hereafter designate in writing to the other.
12.    Plan and Program. The Award and all rights of the Participant with
respect thereto are subject to, and the Participant agrees to be bound by, all
of the terms and conditions of the provisions of the Plan, incorporated herein
by reference, to the extent such provisions are applicable to awards granted to
employees. The Participant acknowledges receipt of a copy of the Plan, which is
made a part hereof by this reference, and agrees to be bound by the terms
thereof. Unless otherwise expressly provided in other Sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Administrator so conferred by appropriate action
of the Administrator under the Plan after the date hereof. Notwithstanding the
foregoing, this document does not supersede any rights the Participant may have
to accelerated vesting under the terms of any written severance agreement
entered into between Participant and the Corporation or one of its Subsidiaries
prior to the date hereof.
13.    No Service Commitment by Corporation. Nothing contained in this Agreement
or the Plan constitutes an employment commitment by the Corporation or any of
its Subsidiaries, affects the Participant’s status as an employee at-will who is
subject to termination without cause, confers upon the Participant any right to
remain employed by the Corporation or any Subsidiary, interferes in any way with
the right of the Corporation or any Subsidiary at any time to terminate such
employment, or affects the right of the Corporation or any Subsidiary to
increase or decrease the Participant’s other compensation.
14.    Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.
15.    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. The Participant shall have only the rights of a general unsecured
creditor of the Corporation (or applicable Subsidiary) with respect to amounts
credited and benefits payable, if any, with respect to the Stock Units, and
rights no greater than

4

--------------------------------------------------------------------------------



the right to receive the Common Stock (subject to adjustments) as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.
16.    Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
17.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.
18.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Agreement shall be construed and interpreted consistent with that intent.
19.    Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).
20.    Suspension of Form S-8. If upon any given date upon which vesting of
Stock Units is to take place hereunder, the registration statement on Form S-8
(as may have been amended or superseded from time to time) filed by the
Corporation with the Securities and Exchange Commission with respect to the Plan
has been suspended or is no longer effective, and the Administrator or its
designee reasonably anticipates that the issuance of Common Stock in respect of
any of the Stock Units on such vesting date would violate applicable federal
securities laws, then vesting shall not occur (and the vesting date shall be
delayed) until the Administrator or its designee reasonably anticipates that
making such payment will not cause such a violation.
21.     Electronic Signature or Acknowledgement. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original as
against any party whose signature appears thereon, and all of which together
shall constitute one and the same instrument. The provision of photographic or
facsimile copies, or electronic signature, confirmation or acknowledgement of or
by a party, shall constitute an effective original signature of a party for all
purposes under this Agreement, and may be used with the same effect as manually
signed originals of this Agreement for any purpose.
[Remainder of page intentionally left blank.]


5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.


INTERNATIONAL RECTIFIER                PARTICIPANT
CORPORATION, a Delaware corporation


By:
    Signature by Electronic Acceptance or Confirmation

Signature
Print Name:                                                 
Address
Its:                                                     
City, State, Zip Code





6